     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 1 of 40 PageID #: 1616
                                                                               1


01:12:40                  IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


              GAVRIELI BRANDS, LLC,            )
                                               )
                           Plaintiff,          )
                                               ) C.A. No. 18-462(MN)
              v.                               )
                                               )
              SOTO MASSINI (USA) CORP.,        )
              et al.,                          )
                                               )
                             Defendants.       )


                                  Monday, February 11, 2019
                                  11:00 a.m.
                                  Courtroom 4A


                                  844 King Street
                                  Wilmington, Delaware


              BEFORE:    THE HONORABLE MARYELLEN NOREIKA
                         United States District Court Judge




              APPEARANCES:


                            MORGAN LEWIS & BOCKIUS, LLP
                            BY: JOHN V. GORMAN, ESQ.
                            BY: MICHAEL J. LYONS, ESQ.
                            BY: EHSUN FORGHANY, ESQ.


                                        Counsel for the Plaintiff



                             STAMOULIS & WEINBLATT, LLC
                             BY: STAMATIOS STAMOULIS, ESQ.

                                        Counsel for the Defendants
10:47:28
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 2 of 40 PageID #: 1617
                                                                               2


10:47:28


                                               - oOo -

                                      P R O C E E D I N G S

                              (REPORTER'S NOTE:    The following hearing was

           5   held in open court, beginning at 11:00 a.m.)

           6

           7

10:58:00   8                  THE COURT:     Good morning.   Let's start with

10:58:02   9   some introductions.

10:58:04 10                   MR. STAMOULIS:    Good morning, Your Honor, Stam

10:58:08 11    Stamoulis.

10:58:08 12                   THE COURT:    You're so used to being the

10:58:10 13    plaintiff, Mr. Stamoulis, that you stood up first, but

10:58:13 14    that's okay.

10:58:13 15                   MR. STAMOULIS:    I remarked to Mr. Buckson that

10:58:16 16    I'm a little disoriented because I'm sitting on the wrong

10:58:20 17    side of the courtroom.       I apologize for going out of order.

10:58:24 18                   Stam Stamoulis on behalf of plaintiff -- I'm

10:58:26 19    sorry, defendant.

10:58:28 20                   MR. GORMAN:    Good morning, Your Honor.     On

10:58:31 21    behalf of the plaintiff, Gavrieli Brands LLC, I'm John

10:58:33 22    Gorman of Morgan Lewis.      With me are my colleagues, Michael

10:58:38 23    Lyons and Ehsun Forghany.

10:58:39 24                   THE COURT:    Welcome here.

10:58:41 25                   We are here today for arguments on defendant's
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 3 of 40 PageID #: 1618
                                                                               3


10:58:45   1   motion to dismiss on the jurisdictional basis and on

10:58:53   2   plaintiff's motion, discovery dispute motion.         And I have

10:59:01   3   allotted thirty minutes.      You can use your time however you

10:59:04   4   choose.   I don't know if you have a preference on which

10:59:07   5   motion goes first.     I don't.

10:59:09   6                 MR. GORMAN:   Well, Your Honor, we spoke

10:59:11   7   beforehand.   I think what we agreed, depending on what Your

10:59:15   8   Honor wants to do, is that the parties will address both

10:59:18   9   motions at the same time, one party goes and then the other

10:59:21 10    party goes to address both.       If it suits Your Honor, we

10:59:24 11    would go first.

10:59:24 12                  THE COURT:    Sure.

10:59:27 13                  MR. GORMAN:   Mr. Lyons will be doing the

10:59:29 14    argument, Your Honor.

10:59:30 15                  THE COURT:    Thank you.

10:59:31 16                  Mr. Lyons, did you come down from Philadelphia?

10:59:37 17                  MR. LYONS:    From California, Your Honor.

10:59:39 18                  THE COURT:    So lucky you with the snow.

10:59:41 19                  MR. LYONS:    No, beautiful, actually.      It's nice

10:59:44 20    to see a little every year.

10:59:46 21                  THE COURT:    Thank you for braving it.

10:59:48 22                  MR. LYONS:    Well, good morning, Your Honor.        And

10:59:51 23    as Your Honor mentioned, there are two motions that are on

10:59:53 24    the calendar for today.     First of all, there is the motion

10:59:57 25    to dismiss both Mr. Pichler as the defendant personally and
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 4 of 40 PageID #: 1619
                                                                               4


11:00:04   1   the Italian version of the company, Soto Massini Italy.

11:00:09   2   There is no dispute at this point that Soto Massini (USA) is

11:00:13   3   properly part of the dispute going forward, so if it's okay

11:00:16   4   with Your Honor, I would just start there.

11:00:18   5                I think as we get into some of the issues, I

11:00:22   6   think you're going to see there is some interplay with

11:00:26   7   motion to compel because some of the relevant evidence still

11:00:30   8   hasn't materialized.     That's one of the reasons why we filed

11:00:33   9   the motion to compel.

11:00:34 10                 THE COURT:    I have read all of the papers on the

11:00:37 11    motion, the supplemental submissions as well as the motion,

11:00:44 12    the discovery sanctions and production, so you can do

11:00:48 13    whatever you want in the argument, but since I have only

11:00:51 14    given you thirty minutes I thought I should tell you that I

11:00:54 15    have read all of that so you don't have to give me every bit

11:00:57 16    of background you might otherwise.

11:01:00 17                 MR. LYONS:    Thank you, Your Honor.

11:01:01 18                 Well, starting first with the motion to dismiss

11:01:05 19    and why we believe that it would be appropriate for this

11:01:09 20    case to go forward with not only Soto Massini (USA), but

11:01:17 21    Mr. Pichler, and also with the Italian company, we believe

11:01:22 22    all three entities should be part of the case.         Some of the

11:01:25 23    recent submissions from defense counsel, they really have

11:01:31 24    been emphasizing and putting forth this is a one-man show.

11:01:35 25    He is everything.    He's everyone.     It's really just him,
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 5 of 40 PageID #: 1620
                                                                               5


11:01:40   1   whatever name you want to put on it.        And we think there is

11:01:43   2   a lot of different ways you can get to jurisdiction, for

11:01:47   3   example, of Mr. Pichler.

11:01:50   4                We think he is a direct actor in this case, so

11:01:54   5   we think the Long Arm Statute in Delaware applies directly

11:01:57   6   to his conduct.    And, you know, one of the key aspects of

11:02:02   7   that that we focused on was they have said all of the

11:02:06   8   infringing sales in this case are from the Kickstarter

11:02:11   9   campaign and the Indiegogo campaign.        We're going to talk a

11:02:15 10    little more about some of the other sales that are

11:02:18 11    unaccounted for, but there is no dispute that is one of the

11:02:21 12    major focuses of the lawsuit.      And Mr. Pichler started that

11:02:26 13    campaign in his own name.

11:02:30 14                 Now, he suggest in his papers that they require

11:02:34 15    that, or there is some -- you can't participate in those

11:02:38 16    processes as a company.     That's just not true.      We put into

11:02:42 17    our papers and we quoted for Your Honor the portion of the

11:02:46 18    rules where they said an organization can do it.          I mean,

11:02:50 19    there is no issue with somebody, an individual appearing in

11:02:54 20    connection with that if the company starts it, but in this

11:02:57 21    case, it wasn't Soto Massini (USA) starting those campaigns,

11:03:03 22    it was Mr. Pichler doing it personally.

11:03:05 23                 And the whole purpose of those campaigns were to

11:03:08 24    sell products nationally, including to sell Delaware.           And

11:03:11 25    at this point it's undisputed that they did actually succeed
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 6 of 40 PageID #: 1621
                                                                               6


11:03:15   1   in getting sales in the U.S., and so you have got him doing

11:03:19   2   business personally in the U.S.       You have got him taking

11:03:24   3   steps that led to the tortious conduct, the infringing

11:03:28   4   conduct that gave rise to our claim.        So I think you have

11:03:33   5   got all that conduct that would allow you to just keep him

11:03:36   6   in the case personally just based on his own personal

11:03:39   7   infringing conduct outside of the corporation.

11:03:42   8                So we have also submitted evidence in the

11:03:44   9   supplemental submissions about how he uses, for example, his

11:03:48 10    personal Facebook account to talk about company business.

11:03:52 11    And so he really has been the personal driver, and for that

11:03:58 12    reason alone you could assert jurisdiction over him.

11:04:01 13                 But there are two other theories as well.          Maybe

11:04:04 14    one of the simplest ones is just an agency theory.          I think

11:04:08 15    as he said his companies are really just, they're just him

11:04:12 16    and they act as his agents.      And so even if the Court

11:04:16 17    focused on Soto Massini(USA) as sort of the vehicle for

11:04:23 18    establishing jurisdiction which is undisputed, it's clear

11:04:27 19    that Soto Massini(USA) is just an agent for Mr. Pichler.              He

11:04:32 20    controls and dominates it.      Every decision they have made

11:04:36 21    about infringement has been his decision.         We think that

11:04:39 22    opens the door to exercising jurisdiction over him through

11:04:45 23    this agency theory.

11:04:47 24                 THE COURT:    What is the test for an agency

11:04:49 25    theory that you're asserting?
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 7 of 40 PageID #: 1622
                                                                               7


11:04:54   1                 MR. LYONS:   Well, in this case I think it's

11:04:56   2   showing that they're dominating and controlling the party

11:05:01   3   that is acting as an agent.      So the agent is under the

11:05:06   4   dominion and control of the individual.        I think in this

11:05:10   5   case that's exactly where we are with Mr. Pichler by his own

11:05:15   6   assertions.

11:05:18   7                 We also think that there is a justifiable basis

11:05:22   8   for asserting jurisdiction over Mr. Pichler based on an

11:05:25   9   alterego theory and piercing the corporate veil.

11:05:30 10                  And, you know, we've already established through

11:05:34 11    his own statements that he's a one-man show.         He does

11:05:37 12    everything.   It's his company.      But we found -- there is a

11:05:41 13    number of reasons why I think it makes sense for this Court

11:05:44 14    to pierce the corporate veil, get behind the corporation in

11:05:47 15    this case.

11:05:48 16                  First of all, there has just been a complete

11:05:52 17    collapse in the following of corporate formalities.          The

11:05:57 18    most recent submissions, probably the most stunning where

11:06:00 19    they acknowledge that they haven't been filing any taxes.

11:06:03 20    They were incorporated in 2016.       They didn't file taxes in

11:06:06 21    2016, in 2017, and they haven't yet for 2018, either.

11:06:14 22                  They were set up and operating in California.

11:06:21 23    That's where they have a facility where all the shoes that

11:06:23 24    they're distributing to customers worldwide are received and

11:06:28 25    put through some sort of qualification or review process.
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 8 of 40 PageID #: 1623
                                                                               8


11:06:33   1   They never registered with the California Secretary of State

11:06:37   2   as doing business in the State of California.         No formal

11:06:43   3   financial corporate records at all.       I mean, it's just, it's

11:06:48   4   stunning.

11:06:49   5                 And the response has simply been, well, you

11:06:53   6   know, we're going to hire an accountant and we're going to

11:06:57   7   get to it.   This corporation has been in existence since

11:07:00   8   2016.   And it's just outrageous that they're getting through

11:07:05   9   at this point, specific admissions, they don't have a profit

11:07:08 10    and loss statement, they don't have an accounting data basis

11:07:12 11    or direct admissions from the principal, it's just amazing.

11:07:15 12    The primary excuse for that was well, we didn't really do

11:07:20 13    any business before 2016.      As we've seen, that's not

11:07:25 14    accurate.    When we get into some of the -- some of the other

11:07:28 15    really stunning things that have come to light is a lot of

11:07:32 16    the assertions that they have made about the business, we

11:07:35 17    have just categorically found to be false.         They been

11:07:41 18    selling, for example, in brick and mortar stores.          We have

11:07:44 19    photographs of the storefronts.       We have gone to the stores.

11:07:47 20    We have bought their shoes.      This after the principal,

11:07:50 21    Mr. Pichler, testified every way that you can imagine that

11:07:54 22    he's never sold at a brick and mortar store.         He's never

11:07:58 23    sold outside of the Kickstarter Indiegogo.

11:08:02 24                  So the whole -- the collapse of the corporate

11:08:06 25    formalities has made it just all that much more difficult to
     Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 9 of 40 PageID #: 1624
                                                                               9


11:08:10   1   figure out what's going on with these companies.

11:08:12   2                This is just a facade for Mr. Pichler.         That's

11:08:17   3   one of the factors the Court looks at, not only whether

11:08:23   4   there has been a failure to respect the corporate

11:08:28   5   formalities, but I think even Mr. Pichler appears to

11:08:29   6   acknowledge that it's really just a facade for him.          There

11:08:32   7   is really not a functioning board and officers, it's just

11:08:35   8   Mr. Pichler making decisions.      And those are three of the

11:08:39   9   main factors that are often considered in deciding whether

11:08:43 10    an alterego ruling should be found.

11:08:48 11                 I would note that a lot of the financial factors

11:08:51 12    that are considered, things like undercapitalization,

11:08:55 13    nonpayment of dividends, siphoning of funds to the primary

11:09:02 14    shareholder, all these financial questions, they really

11:09:05 15    going to our motion to compel where he admits he's got all

11:09:08 16    these bank records that haven't been produced.         He's given

11:09:11 17    us a carefully choreograph set of screen shots that must

11:09:17 18    have taken him a lot longer to put together than just

11:09:20 19    copying the bank statements would have been.         He now says

11:09:23 20    that all these papers have mysteriously vanished into the

11:09:28 21    hands of some accountant who is summarizing them and at some

11:09:32 22    future unspecified date he's going to share them with us.

11:09:35 23                 We're two months past the close of fact

11:09:38 24    discovery.   We have got trial approaching in April.         All of

11:09:42 25    this, when it comes to the alterego, the evidence that we
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 10 of 40 PageID #: 1625
                                                                              10


11:09:45   1   have is more than enough, I think, to justify piercing the

11:09:48   2   corporate veil.    But it's also the evidence that we don't

11:09:53   3   have that's been withheld that should have been produced and

11:09:57   4   wasn't.   We think even if you look at a sanction, we think

11:10:01   5   that also would justify piercing the corporate veil.

11:10:05   6                  So when we look at this case, we just see no

11:10:08   7   justification for allowing Mr. Pichler to hide behind the

11:10:13   8   corporation.

11:10:13   9                  I have to say, the reason this case -- one of

11:10:17 10    the first things that happened in this case is we filed a

11:10:20 11    motion for a preliminary injunction that was heard by Judge

11:10:25 12    Sleet.    And we were very concerned that the funds that were

11:10:29 13    coming into the company from Kickstarter, from Indiegogo

11:10:35 14    were going to disappear.     And Mr. Pichler basically told the

11:10:38 15    Court, he said, I live in San Diego.       I have got two

11:10:43 16    school-aged kids.    And Judge Sleet said I originally was

11:10:46 17    concerned this was essentially a flight risk sort of

11:10:49 18    situation was the word that he used, and he got a

11:10:52 19    declaration and essentially told him, you know, he's not

11:10:55 20    going anywhere.    Well, Mr. Pichler is now gone.       He has left

11:11:00 21    the country.    He liquidated all of his assets in California.

11:11:04 22    He now lives in Columbia.     I mean, we have got him --

11:11:08 23    literally we took his deposition in Miami.        And I think even

11:11:13 24    that night he was leaving the country for Columbia.

11:11:16 25                   And so I think this is a case where we've had a
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 11 of 40 PageID #: 1626
                                                                              11


11:11:21   1   party who has been making representations over and over

11:11:24   2   which have just proven not to be reliable.        And I think the

11:11:29   3   use of the corporate form to shield himself personally from

11:11:36   4   any liability in this case really is not in any way

11:11:39   5   justified.

11:11:39   6                There is another defendant in this case, the

11:11:43   7   Soto Massini Italy entity.     Mr. Pichler in his declaration

11:11:49   8   said over and over again, this is a company that has never

11:11:52   9   done anything.   Has never done -- he submitted to Judge

11:11:57 10    Sleet in the motions relating to the preliminary injunction

11:12:02 11    that this company has never done anything.        It doesn't have

11:12:04 12    any activity.    It has never transacted business of any kind.

11:12:08 13                 THE COURT:    Where is the evidence that that

11:12:10 14    company has ever done anything in the United States?          I saw

11:12:13 15    this in the supplemental filings.       You sort of said oh, it's

11:12:18 16    all kind of one thing under Mr. Pichler.        But I don't really

11:12:22 17    see any evidence of action of the Italian company in the

11:12:26 18    United States.

11:12:27 19                 MR. LYONS:    Well, what was conceded in

11:12:29 20    Mr. Pichler's deposition is that there is an iPhone app,

11:12:35 21    Android app that was registered in the name of the Italian

11:12:40 22    company.   And that customers in the U.S. use that to measure

11:12:47 23    their feet and size them.

11:12:51 24                 THE COURT:    Is that an act of infringement,

11:12:52 25    though?
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 12 of 40 PageID #: 1627
                                                                              12


11:12:53   1                MR. LYONS:    Well, it's certainly supporting the

11:12:54   2   sales which is an act of infringement.

11:12:56   3                THE COURT:    But measuring your feet isn't

11:12:59   4   offering it for sale or selling; right?

11:13:01   5                MR. LYONS:    I agree, Your Honor.      Just that

11:13:03   6   alone wouldn't qualify.     And I will say, Your Honor, I think

11:13:07   7   from our perspective, the most important thing is that

11:13:12   8   Mr. Pichler be personally responsible in this case.          We also

11:13:16   9   think his Italian company, they have played a role in

11:13:21 10    supporting the sales, so we think it would be appropriate,

11:13:26 11    but I think it's probably less significant that they become

11:13:29 12    a party to this case.

11:13:33 13                 THE COURT:    Why don't we talk about the

11:13:38 14    discovery issues and the sanctions.

11:13:41 15                 MR. LYONS:    Certainly.

11:13:41 16                 THE COURT:    I certainly understand your

11:13:43 17    frustration with the discovery issues in reading through

11:13:46 18    this and reading the response.      Where I'm uncertain, though,

11:13:54 19    is in your request for adverse inferences, essentially

11:13:59 20    sanctions under Rule 37.     And even in the case that you

11:14:02 21    cited to me there was an order that had essentially been

11:14:06 22    violated before the sanctions came into play.         And I don't

11:14:09 23    see that here because even in my prior order, I didn't

11:14:13 24    really order the production of the documents which perhaps

11:14:16 25    was my issue, but I don't have that here.        So I need to
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 13 of 40 PageID #: 1628
                                                                              13


11:14:21   1   understand and what I was hoping for when I asked for some

11:14:25   2   legal support was what is the basis to seek sanctions at

11:14:30   3   this point?

11:14:32   4                 MR. LYONS:    I agree with Your Honor, there was

11:14:36   5   not a direct order to produce documents.        I think the path

11:14:41   6   to a sanction here is really where withholding and hiding,

11:14:46   7   actively hiding relative evidence is tantamount to

11:14:54   8   spoliation or failure to produce.       And so this is more of a

11:14:58   9   Rule 37(e) type situation rather than where there is a

11:15:00 10    direct order, produce this now and then it wasn't produced.

11:15:04 11                  You know, the facts here are pretty stunning.           I

11:15:07 12    mean, Mr. Pichler could not have been more emphatic in

11:15:14 13    saying that they have never sold any products in a brick and

11:15:17 14    mortar store.   He said that repeatedly.       I asked him at his

11:15:21 15    deposition, "You never sold, for example, in a store in

11:15:25 16    Milan?"

11:15:25 17                  "No, absolutely not."

11:15:26 18                  Well, as I said, and as we submitted, Your

11:15:29 19    Honor, we have got pictures of the storefront where he's

11:15:33 20    selling them.   We now have a representation from counsel

11:15:35 21    where they basically admit, oh, well, there were some sales,

11:15:39 22    but don't worry about it.     There weren't that many and it

11:15:42 23    was all done at cost.      But, of course, that's what they have

11:15:45 24    been telling us in the U.S., too, they said he's made no

11:15:50 25    money, he only sells at cost.      And he only sells through
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 14 of 40 PageID #: 1629
                                                                              14


11:15:54   1   these two campaigns.

11:15:57   2                So we now have absolute proof that he was hiding

11:16:00   3   sales of accused products.     And it wasn't just the Italian

11:16:05   4   sales, we have evidence about their sales through

11:16:08   5   Kickstarter and through Indiegogo, but we also knew about

11:16:13   6   their own online stores, the VIPSotoMassini.com.         And they

11:16:20   7   said you can't buy shoes there unless you're a backer.

11:16:24   8   Well, we have bought shoes there.       My paralegal bought shoes

11:16:28   9   there.   The expert in this case bought shoes there.         They

11:16:31 10    weren't backers, they went on and did this.

11:16:34 11                 And as we submitted in this Exhibit 4 -- no,

11:16:38 12    sorry, that's our -- that's the photo of the storefront.

11:16:42 13                 In our Exhibit 6, I'm sorry, we actually have

11:16:48 14    messages from his associates who he had a team of people who

11:16:54 15    were helping him to promote his shoes.       And in those

11:17:00 16    messages, we have Tracy LeCoist saying oh, I just talked to

11:17:06 17    Mr. Pichler and he said we can sell these on Soto Massini

11:17:09 18    and it doesn't even matter if they were backers.         It is a

11:17:13 19    direct quote from his associate saying she got this

11:17:17 20    directive from him.

11:17:18 21                 The full quote is, "So Thomas" -- that's

11:17:22 22    Mr. Pichler -- "just told me that anyone can order through

11:17:25 23    the VIP stores, even if they didn't back the KS," -- that's

11:17:30 24    Kickstarter project -- "which I didn't realize.         We're now

11:17:33 25    advertising it, but can PM" -- that's private message --
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 15 of 40 PageID #: 1630
                                                                              15


11:17:37   1   "people with a link to the store if they ask how they can

11:17:41   2   get the shoes.   Here is the link.      VIP.SotoMassini.com."

11:17:48   3                So here again we have got sales of accused

11:17:50   4   products that they denied existed over and over; that when

11:17:55   5   we moved to compel, they told Your Honor nothing exist.

11:17:59   6   Basically when they're getting caught, they're dribbling out

11:18:04   7   a little bit more information.      And at some point, it

11:18:08   8   amounts to spoliation of evidence.

11:18:12   9                I mean, the evidence if it's not being produced,

11:18:17 10    then it's being withheld and effectively destroyed.          And I

11:18:22 11    think that gives the Court the power to issue sanctions.              At

11:18:28 12    the very least to find that the withheld discovery would

11:18:31 13    have been very favorable to us, or when you look at the

11:18:34 14    Monsanto case that we cite, that was the one with the facts

11:18:39 15    that most closely paralleled what was going on here because

11:18:45 16    you had a defendant basically denying the existence of

11:18:48 17    accused products.    In that case it was these patented seeds.

11:18:51 18    And no, no, no, don't look here, there are no seeds here and

11:18:56 19    then we go find seeds at the neighbor's barn.         And of course

11:19:00 20    they had some there.    Where are the next ones?

11:19:02 21                 We don't know where else they may be selling

11:19:06 22    these.   At some point it's not fair in our view to put the

11:19:09 23    burden on us when it's been proven that this defendant has

11:19:13 24    just flat out been dishonest in revealing the full scope and

11:19:19 25    nature of the sales.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 16 of 40 PageID #: 1631
                                                                              16


11:19:21   1                 So in our view, we think we're in the Monsanto

11:19:25   2   situation where a finding of infringement would be

11:19:27   3   appropriate, but at the very least a finding of an adverse

11:19:31   4   inference that the withheld information would be very

11:19:35   5   favorable to us.

11:19:36   6                 We talked a little bit about the bank records

11:19:39   7   already.    You know, this is something that definitely hurt

11:19:45   8   us in our ability to put together the complete story on

11:19:48   9   alterego.   If we had all the banking information, we would

11:19:52 10    have a better idea of what's been going on on the funds.              I

11:19:56 11    think it's appropriate for Your Honor to rely on the failure

11:19:59 12    to timely provide those bank records at the very least as

11:20:03 13    further support for a ruling piercing the corporate veil as

11:20:09 14    to Mr. Pichler as an individual.      And certainly -- and we

11:20:16 15    still don't have those documents.       They're still not out

11:20:20 16    there.

11:20:20 17                  The cost summaries, some of the things that have

11:20:24 18    happened in this case, you just scratch your head.          The

11:20:27 19    evidence they gave us for costs was essentially just a

11:20:30 20    handwritten document that Mr. Pichler put together.          And

11:20:34 21    then at his deposition when he sees this document, he says

11:20:37 22    well, this is not even the latest draft of this.         And I

11:20:41 23    prepared another draft with my lawyer.       This is a lawyer in

11:20:47 24    California, Mr. Lobbin, not counsel who is present, and for

11:20:51 25    whatever reason that counsel never provided that to us.            In
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 17 of 40 PageID #: 1632
                                                                              17


11:20:55   1   fact, it was just produced very, very recently, months after

11:20:58   2   the deposition.    Again, we don't have any of this relevant

11:21:02   3   information when we needed it.

11:21:04   4                Another just -- and we don't have any of the

11:21:08   5   underlying data.    So that's where when you get into costs,

11:21:13   6   you have got these sort of handwritten just sort of, I don't

11:21:17   7   know what you call them, just his sort of assertions of

11:21:21   8   costs without any underlying data.       And when you're talking

11:21:25   9   about, you know, this is somebody who has a small operation

11:21:27 10    making shoes, what are your major costs going to be?          Well,

11:21:31 11    who is making the shoes?

11:21:34 12                 So this is a case where there are no agreements

11:21:39 13    that have been produced between anyone and the company that

11:21:44 14    makes the shoes, no invoices.

11:21:46 15                 THE COURT:    Where are the shoes made?

11:21:49 16                 MR. LYONS:    Sri Lanka.

11:21:51 17                 So what Mr. Pichler testified in his deposition

11:21:53 18    was this company called Service in Sri Lanka who he has a

11:22:00 19    relationship, and the shoes are manufactured there.          They're

11:22:07 20    shipped to Pakistan where they're sort of boxed into a form

11:22:15 21    that they could then be sold to customers, so they put like

11:22:18 22    a care card and the packaging.      That all then gets shipped,

11:22:23 23    at least at the time of his deposition, he said, to a

11:22:27 24    warehouse space that he rents in California where they kind

11:22:31 25    of confirm everything, and then shipped directly to
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 18 of 40 PageID #: 1633
                                                                              18


11:22:36   1   customers from this warehouse in California.        That's our

11:22:39   2   understanding of the process.

11:22:41   3                We know that because Mr. Pichler told us that's

11:22:45   4   how it happens.    We basically have no documents that really

11:22:49   5   authenticate any of this.

11:22:50   6                In his deposition, he did give us one agreement

11:22:55   7   with this service company, and it was signed by Mr. Pichler

11:23:00   8   in his own individual capacity, nothing to do with Soto

11:23:04   9   Massini.   He brought it out when I was asking him about

11:23:08 10    sales of the accused products as evidence of who was making

11:23:12 11    the accused products.     And the more recent submissions to

11:23:15 12    the court, he said oh, that had to do with an earlier

11:23:19 13    product.   It had nothing to do with anything in this case.

11:23:22 14                 So we're kind of back to square one where the

11:23:25 15    only piece of paper that we have ever seen that reflects the

11:23:30 16    relationship with his manufacturer they said was irrelevant.

11:23:34 17    But the one important fact about it is it was in the name of

11:23:38 18    Mr. Pichler himself and not his company.

11:23:40 19                 But it puts us in a position to try to determine

11:23:43 20    costs with no reliable underlying data and documents with a

11:23:47 21    company who does not keep any real business records, they've

11:23:52 22    admitted that, although they're saying they're trying to

11:23:56 23    create somehow as we're heading to trial.        As you have seen

11:24:01 24    in the cases that we have submitted, a number of courts have

11:24:05 25    found where there has been discovery failures with regard to
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 19 of 40 PageID #: 1634
                                                                              19


11:24:08   1   providing evidence of costs that the appropriate sanction is

11:24:14   2   that a party can't use those costs to argue for a reduction

11:24:19   3   in the profits made by the company.       You just look at the

11:24:22   4   revenue and you don't deduct the costs.        We think that's

11:24:27   5   more than appropriate under the circumstances here when two

11:24:30   6   months after discovery, we don't have any credible evidence

11:24:34   7   at all related to costs.

11:24:36   8                 And the very last issue, Your Honor, in all

11:24:40   9   this, and this was just another stunning one for

11:24:46 10    Mr. Pichler's deposition.     This is a case about trademark

11:24:49 11    infringement, and you know, one of the issues that's so

11:24:54 12    important is likelihood of success and showing secondary

11:24:59 13    meaning of our products.     And so, of course, one of the

11:25:03 14    things we asked for was any correspondence with their

11:25:07 15    customers, Soto Massini customers where they referenced our

11:25:11 16    client, Gavrieli, or our client's trademark products, the

11:25:20 17    Tieks shoe.   This was about a month after counsel had

11:25:23 18    represented to Your Honor that every single relevant

11:25:26 19    document had been produced.      And I asked Mr. Pichler a

11:25:31 20    simple question.    I said, did you look at any of these

11:25:34 21    e-mails which he then by that point admitted in his

11:25:37 22    deposition that he had gotten many, many customer e-mails.

11:25:41 23    I said did you look for any e-mails for Tieks or Gavrieli,

11:25:46 24    he said nope, I did not.     There was not even the tiniest

11:25:51 25    effort made to do that.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 20 of 40 PageID #: 1635
                                                                              20


11:25:52   1                Since that time -- their initial response to

11:25:55   2   that was they were not going to produce them anyway.          As we

11:25:59   3   have escalated and threaten to file letter briefs and filed

11:26:04   4   letter briefs, we have now gotten a handful of those

11:26:08   5   e-mails, but frankly --

11:26:08   6                THE COURT:    And those are from at least the

11:26:10   7   support at Soto Massini, but you also still want them from

11:26:16   8   T. Pichler at Soto Massini; right?

11:26:19   9                MR. LYONS:    We want a full set of all the

11:26:22 10    e-mails.   The handful that we have certainly we think we're

11:26:28 11    entitled to, we're entitled to everything.        We really have

11:26:31 12    no confidence that we have got them.       And frankly after some

11:26:34 13    of the other things that we have been told that on further

11:26:38 14    investigation didn't stand up, we're really skeptical about

11:26:42 15    whether we're going to get them.      That's why we think an

11:26:45 16    appropriate adverse inference at this point is that there

11:26:51 17    are e-mails that support the likelihood of confusion and

11:26:56 18    support the idea that the Tieks brand has achieved secondary

11:27:02 19    meaning, we think that's the appropriate relief, because we

11:27:07 20    have no confidence we're ever going to get a full set of

11:27:12 21    documents at this point, Your Honor.

11:27:13 22                 THE COURT:    Okay.   Mr. Stamoulis.

11:27:27 23                 MR. STAMOULIS:    Good morning, Your Honor.       So we

11:27:35 24    can start at the beginning again and go through the motion

11:27:38 25    to dismiss issues if you like.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 21 of 40 PageID #: 1636
                                                                              21


11:27:40   1                THE COURT:    Please.

11:27:41   2                MR. STAMOULIS:    So with regard to Mr. Pichler,

11:27:46   3   you know, it's interesting being on this side of the table

11:27:50   4   because the law that's being asserted by the defendants

11:27:55   5   here -- I'm sorry, by the plaintiffs here is what I wish was

11:27:58   6   the law when I'm a plaintiff.

11:28:01   7                So you know, in the first instance, I think what

11:28:05   8   we have here is a situation where you have a sole

11:28:09   9   proprietorship.    And if you break down their argument with

11:28:15 10    regard to how this business is run, I don't see how any sole

11:28:21 11    proprietorship would survive the agency test and the

11:28:29 12    alterego test that they're putting forward here.         Clearly if

11:28:33 13    you're going to have a sole proprietorship business, you're

11:28:36 14    going to have one person that's going to dominate the

11:28:39 15    company, one person that's going to do all the research and

11:28:42 16    development and marketing.     So there essentially would be no

11:28:45 17    purpose in creating a corporation, you know, if you are to

11:28:51 18    pierce the veil and hold an agency theory to be valid any

11:28:58 19    time that you have that kind of close interaction because

11:29:01 20    you're always going to have that close interaction with a

11:29:05 21    sole proprietorship.

11:29:05 22                 So, you know, clearly there is an

11:29:13 23    unsophisticated nature to the company.       I mean, you know,

11:29:17 24    there is no excuse for not filing tax returns because you

11:29:20 25    didn't think you didn't do any business.        But certainly that
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 22 of 40 PageID #: 1637
                                                                              22


11:29:27   1   kind of failure, you know, does not rise to the level of

11:29:36   2   piercing the corporate veil or holding an agency here.

11:29:40   3                THE COURT:    What about the argument that you say

11:29:42   4   look, they only come up with two, one or two at most of the

11:29:48   5   factors that the Third Circuit looks at for the alterego

11:29:53   6   theory, but I take Mr. Lyons' point that some of the stuff

11:29:56   7   that he's asked for that might support it and in light of

11:30:00   8   allegations that have been made may very well support it you

11:30:03   9   haven't produced to him.     Why can't I, at least for the

11:30:07 10    purposes of this motion, have an adverse inference that

11:30:11 11    those documents would support the argument that plaintiff is

11:30:15 12    making?

11:30:18 13                 MR. STAMOULIS:    If we jump to the document issue

11:30:20 14    for a moment, I think a lot of the documents that they are

11:30:24 15    requesting are documents that need to be created, that

11:30:28 16    didn't exist at the time that they asked for them.          And that

11:30:32 17    --

11:30:32 18                 THE COURT:    But they asked for them a long time

11:30:34 19    ago.   And now you're telling me two months after fact

11:30:38 20    discovery has ended, or almost two months after fact

11:30:42 21    discovery has ended that you still need to create.          So I

11:30:47 22    take their frustration here.      You knew when the trial was.

11:30:50 23    You knew when discovery was.      You knew that the documents

11:30:53 24    were asked for.    But your client is now just making up

11:30:56 25    documents from 2016?    If you were the plaintiff, wouldn't
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 23 of 40 PageID #: 1638
                                                                              23


11:31:00   1   you find that somewhat objectionable?

11:31:04   2                MR. STAMOULIS:    Your Honor, I think that at

11:31:06   3   least in terms of the adverse inference that they're looking

11:31:10   4   for, if there were documents that existed that were there

11:31:15   5   and available and that weren't turned over, that's one

11:31:19   6   thing.   If there is documents that need to be created, I

11:31:22   7   think that's a different category.       And so I think in this

11:31:26   8   situation, especially because, you know, these are documents

11:31:30   9   that are not going towards liability, they're going towards

11:31:35 10    damages.

11:31:35 11                 And so, you know, I don't think it rises to the

11:31:41 12    level given the circumstances and the situation where an

11:31:46 13    adverse inference would be appropriate.        And also, as Your

11:31:49 14    Honor noted, the fact that there was no order from the Court

11:31:55 15    directing a date certain for something to be done

11:32:00 16    affirmatively by the defendant here in terms of creation.

11:32:06 17                 The one point I would also throw out there just

11:32:11 18    before we leave the motion to dismiss stage, there are

11:32:16 19    design patent claims that are at issue here, and I believe

11:32:21 20    that TC Heartland would apply to design patent claims.          I

11:32:24 21    have not seen that addressed.      But I don't think that there

11:32:27 22    is any question that Mr. Pichler personally, not a resident

11:32:31 23    of the State of Delaware, there would be no personal

11:32:33 24    jurisdiction against him in the State of Delaware that would

11:32:36 25    be appropriate under TC Heartland.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 24 of 40 PageID #: 1639
                                                                              24


11:32:39   1                 THE COURT:   Is that in your brief?

11:32:41   2                 MR. STAMOULIS:   I'm new to this case.      And a lot

11:32:44   3   of these papers were drafted long before I came to this

11:32:47   4   case.    But having seen that, it's the first thing that, you

11:32:52   5   know, jumped out at me that really merely being associated

11:32:59   6   with a company I don't think overcomes the law of

11:33:05   7   jurisdiction under TC Heartland.      I wish it did, I would use

11:33:09   8   that all the time as a plaintiff.       But that's just not the

11:33:14   9   law.    So that is -- that's what I have to say about

11:33:21 10    Mr. Pichler and his personal jurisdiction here.

11:33:26 11                  Soto Massini, I don't know if Your Honor is

11:33:28 12    interested in hearing anything about that.        Obviously the

11:33:34 13    loose jurisdictional theory that they're applying here where

11:33:39 14    they're implying some sort of agency and being able to bring

11:33:42 15    in the foreign company because they themselves have deemed

11:33:48 16    the U.S. company an agent of that foreign company, I wish

11:33:53 17    that was the law.    If I could bring in Samsung Korea every

11:33:56 18    time I sued Samsung USA just because I say they're the

11:34:00 19    agent.

11:34:00 20                  THE COURT:   What about trade dress, you

11:34:02 21    mentioned the patent issue, what about trade dress and false

11:34:07 22    advertising and a number of the others?

11:34:12 23                  MR. STAMOULIS:   For that we go back to whether

11:34:14 24    Mr. Pichler acted in his individual capacity or acted as a

11:34:18 25    sole proprietor of a corporation that he duly formed and
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 25 of 40 PageID #: 1640
                                                                              25


11:34:21   1   incorporated in the State of Delaware.       And I think that the

11:34:27   2   law in the State of Delaware is fairly sophisticated with

11:34:31   3   regard to what it takes to disregard the corporate form.              I

11:34:37   4   think it's a tough nut to crack in Delaware.        And I think

11:34:41   5   even with the lack of the filing of the tax returns, I don't

11:34:47   6   think that at this stage they have pled sufficient facts so

11:34:52   7   that this Court can just say that it's appropriate to

11:34:56   8   disregard the corporate formalities and hold him personally

11:34:59   9   responsible for the actions of the company.

11:35:01 10                 I think that's something, at least in my

11:35:04 11    experience, that's something that comes down the line is,

11:35:08 12    you know, that if and when there is liability in this case,

11:35:16 13    and if and when they feel that they cannot get satisfaction

11:35:19 14    by going after Soto USA, then there is a separate action to

11:35:25 15    pierce the corporate veil in the Court of Chancery.

11:35:30 16                 I'm dealing with that exact matter right now

11:35:32 17    where we had an infringement trial and the other party felt

11:35:38 18    that the corporate veil should be pierced and we're

11:35:44 19    proceeding in the Court of Chancery for that.         Judge

11:35:48 20    Robinson didn't have to deal with that.

11:35:49 21                 So I think that would be the appropriate way to

11:35:52 22    deal with it here.    If they feel they need that extra step,

11:35:56 23    they should come after liability is established.

11:36:04 24                 THE COURT:    Just one thing.     Sorry about that.

11:36:07 25    Go ahead.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 26 of 40 PageID #: 1641
                                                                              26


11:36:08   1                 MR. STAMOULIS:   Also, Your Honor, I will note

11:36:10   2   for the record, obviously you have the briefing on the

11:36:12   3   service issue for Soto Italy, again, implying an agency

11:36:17   4   relationship and serving a U.S. entity, I wish that was the

11:36:20   5   law.   I would do it all the time if it was.       It's not.    And

11:36:24   6   so I think it's very clear that Soto Italy is improper.

11:36:28   7                 Again, with regard to the discovery, I have

11:36:31   8   already mentioned to Your Honor that most of the documents

11:36:37   9   that they're asking for are documents that need to be

11:36:40 10    created.    There hadn't been an existing order prior giving

11:36:44 11    them a date to create these documents.

11:36:48 12                  They make a lot about these sales in Milan,

11:36:53 13    which I guess, you know, could go to the credibility of the

11:36:59 14    witness, you know, if, in fact, they knew about those sales

11:37:05 15    in advance.   But sales in Milan really have nothing to do

11:37:11 16    with any of the claims that are at issue before the Court,

11:37:16 17    before Your Honor.

11:37:17 18                  THE COURT:   One moment.    I apologize.

11:37:24 19                  MR. STAMOULIS:   There is no trade dress or

11:37:27 20    design patent liability for anything that happens overseas.

11:37:30 21                  THE COURT:   Are the brick and mortar sales that

11:37:33 22    were referenced, are those only in Milan or are those

11:37:37 23    elsewhere?

11:37:38 24                  MR. STAMOULIS:   All that I have seen has been

11:37:43 25    overseas.    And from the letters that were submitted, what
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 27 of 40 PageID #: 1642
                                                                              27


11:37:47   1   was represented to the Court is that there were a hundred

11:37:49   2   and so sample pairs that were produced that were given to

11:37:53   3   various vendors to look at and, you know, try, and

11:37:58   4   apparently some of those vendors turned around and started

11:38:01   5   selling them and they took pictures of them, but that

11:38:04   6   happened overseas.

11:38:05   7                And, you know, the same thing goes with these

11:38:10   8   VIP website sales.    So they structured the Kickstarter and

11:38:20   9   Indiegogo campaigns so that the sales would be done all

11:38:22 10    through those entities.     Apparently there was a workaround.

11:38:27 11    But what I will note, Your Honor, is that there was no sort

11:38:30 12    of intent to hide sales from that workaround.         I think

11:38:34 13    that -- I couldn't find the exact place in all the papers

11:38:38 14    that were produced, but I believe that the paralegal from

11:38:44 15    Morgan Lewis that got on and purchased the shoes, that that

11:38:47 16    sale was actually reported to them as an Indiegogo sale, so

11:38:54 17    it's not like they were hiding those sales, they were

11:38:57 18    lumping them in with the Indiegogo campaign.

11:39:01 19                 So I think that also speaks to with regard to

11:39:06 20    whatever adverse inference Your Honor is considering, I

11:39:11 21    think proportionality should be something that Your Honor

11:39:15 22    thinks about.    Clearly I think it would be disproportionate

11:39:22 23    to have an adverse inference of liability and damages based

11:39:28 24    on the facts that are present here and the circumstances

11:39:32 25    that we're in.   And, you know, if Your Honor -- I mean, my
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 28 of 40 PageID #: 1643
                                                                              28


11:39:40   1   suggestion would be that if Your Honor would issue an order,

11:39:44   2   you know, providing a date certain, we will comply with it.

11:39:50   3                THE COURT:    What is the date certain you want?

11:39:53   4                MR. STAMOULIS:    Well, from what I'm told, Your

11:39:56   5   Honor, it really is one individual.       And, you know, and the

11:40:02   6   accountant that he has hired to try to pull all these things

11:40:05   7   in order that had not been put in order.

11:40:08   8                THE COURT:    But if he can give the accountant

11:40:12   9   the documents, certainly he can give them to Gavrieli's

11:40:15 10    counsel; right?

11:40:16 11                 MR. STAMOULIS:    I don't know if the accountant

11:40:18 12    has gotten documents.     I think he has taken a computer.

11:40:21 13                 THE COURT:    When you ask for a date certain,

11:40:23 14    what are you thinking of, because trial is set for April

11:40:27 15    29th.   Expert reports are in the process.       So what are you

11:40:30 16    -- if I said a week.

11:40:34 17                 MR. STAMOULIS:    I would like two weeks, if I can

11:40:37 18    make -- I know I haven't spoken to the client, but I think

11:40:42 19    given where we are, I don't think that -- I'll agree with

11:40:46 20    Your Honor that more than that would not be appropriate.

11:40:49 21                 THE COURT:    Okay.   Anything else?

11:40:56 22                 MR. STAMOULIS:    Nothing further, unless Your

11:40:58 23    Honor has questions.

11:40:58 24                 THE COURT:    Mr. Lyons, one question I had for

11:41:00 25    you is when you're asking for documents to all sales of the
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 29 of 40 PageID #: 1644
                                                                              29


11:41:05   1   accused products, are you asking for documents for worldwide

11:41:09   2   sales, U.S. sales, and if it's more than U.S. sales, I need

11:41:12   3   to understand the basis for that request.

11:41:16   4                 MR. LYONS:    Well, we did ask for worldwide

11:41:19   5   sales.   And what Mr. Pichler testified to in his deposition

11:41:23   6   and as I described earlier, the way his network is set up,

11:41:28   7   they run everything through the U.S.       So they were

11:41:32   8   manufacturing it in Sri Lanka, goes to Pakistan and then

11:41:36   9   it's shipped to a warehouse in California.        So we think even

11:41:41 10    shoes that were going elsewhere in the world very likely

11:41:47 11    were being imported into the United States first, we think

11:41:51 12    it's relevant at least for that person.

11:41:54 13                  THE COURT:    Is there anything you wanted to

11:41:57 14    respond to?

11:41:58 15                  MR. LYONS:    Just very, very brief, Your Honor.

11:42:01 16    First of all in terms of timing, we do have expert reports

11:42:04 17    due on February 19th.      And so producing materials in two

11:42:12 18    weeks is not going to be very helpful for that process if

11:42:18 19    that's where this ended up.

11:42:20 20                  I just wanted to in terms of the TC Heartland

11:42:24 21    issue, that was something that was raised for the first time

11:42:26 22    in the oral argument.      We have not had any time to look at

11:42:32 23    that.    It has been shown that there were direct sales into

11:42:36 24    Delaware in connection with the Kickstarter campaign, so we

11:42:39 25    think that would give you jurisdiction under TC Heartland or
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 30 of 40 PageID #: 1645
                                                                              30


11:42:44   1   any other standard.

11:42:48   2                That's all I had, Your Honor.

11:42:49   3                THE COURT:    Okay.   But before I -- I want to go

11:42:56   4   back and think about this and come back, but before I do

11:43:00   5   that, I want to talk a little bit about the schedule.          As

11:43:04   6   you suggested, we are a little crunched here, and I saw in

11:43:10   7   looking at the schedule that the way it's set up is that

11:43:13   8   summary judgment papers are to be filed on March 15th, which

11:43:18   9   would make them finished April 5th, and a pretrial

11:43:24 10    conference is April 16th.     So clearly if you expect me to

11:43:28 11    pay any real attention to the summary judgment papers, we're

11:43:33 12    going to have to move something.

11:43:37 13                 So can I ask both sides, what's the plan here?

11:43:41 14    Are you planning to move for summary judgment?         And if so,

11:43:45 15    what do you expect me to do with those papers that I receive

11:43:49 16    less than a month before trial?

11:43:52 17                 MR. LYONS:    Our focus has been on trial.       I

11:43:55 18    mean, there may be some specific issues that we would have

11:43:58 19    advanced that -- but I don't know that we were looking -- I

11:44:03 20    don't think we were going to proceed, Your Honor, with

11:44:08 21    comprehensive papers on every issue in the case.         I think it

11:44:11 22    would have been more selective.      But our plan has been to

11:44:14 23    meet the trial deadlines and go forward with the trial as

11:44:17 24    scheduled.

11:44:18 25                 THE COURT:    What about defendant?
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 31 of 40 PageID #: 1646
                                                                              31


11:44:20   1                MR. STAMOULIS:    Your Honor, I don't believe that

11:44:22   2   we would move for summary judgment on any issue.         Anything

11:44:25   3   that we would bring before Your Honor would probably be in

11:44:27   4   the form of a motion in limine.

11:44:30   5                THE COURT:    And Mr. Lyons, if I were to keep the

11:44:36   6   trial date, would your client be willing to forgo filing of

11:44:42   7   summary judgment motions?     And that's something you can tell

11:44:46   8   me in the letter later this week if you want after you talk

11:44:51   9   with them.   But I'm not sure that we could have both,

11:44:56 10    summary judgment, at least in the way that I would have a

11:45:00 11    chance to read and think about and decide those motions in a

11:45:05 12    comprehensive way.

11:45:08 13                 MR. LYONS:    Understood, Your Honor.      I can have

11:45:09 14    that conversation with my client.

11:45:10 15                 THE COURT:    Let's just take a quick break and

11:45:13 16    then we'll come back.

11:45:15 17                 (A brief recess was taken.)

11:56:42 18                 THE COURT:    Please be seated.

11:56:44 19                 Thank you for the arguments today.        They were

11:56:47 20    helpful.   And I am prepared to rule on the motion to dismiss

11:56:52 21    as well as the discovery issues.

11:56:55 22                 First the motion to dismiss.

11:56:58 23                 Defendants Thomas Pichler and SMS Italy have

11:57:03 24    moved to dismiss this case against them for lack of personal

11:57:07 25    jurisdiction and insufficient process under Rules 12(b)(2)
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 32 of 40 PageID #: 1647
                                                                              32


11:57:09   1   and 12(b)(5).   And there are also allegations that the

11:57:12   2   complaint fails to state a claim against these defendants

11:57:15   3   pursuant to 12(b)(6), but the arguments for the grounds are

11:57:18   4   all essentially the same.

11:57:20   5                The Court has reviewed the briefs submitted by

11:57:22   6   the parties in connection with their motion and supplemental

11:57:25   7   submissions submitted after discovery had occurred.          I have

11:57:28   8   also heard arguments today and for the reasons set forth

11:57:33   9   below I will deny the motion as to Mr. Pichler and grant the

11:57:36 10    motion as to SMS Italy.

11:57:38 11                 When assessing personal jurisdiction, courts in

11:57:42 12    this district determine first whether Delaware's Long Arm

11:57:45 13    Statute permits jurisdiction and second, whether exercising

11:57:49 14    jurisdiction comports with due process.        To overcome a

11:57:55 15    jurisdictional challenge the plaintiff needs to make out a

11:57:55 16    prima fascia case showing jurisdiction is appropriate based

11:57:58 17    on pleadings, affidavits and other written materials.

11:58:02 18                 The Court must accept as true all allegations of

11:58:04 19    jurisdictional fact construed in the pleadings and

11:58:08 20    affidavits in the plaintiff's favor.       The Delaware Supreme

11:58:10 21    Court has construed the state's long arm statute to confer

11:58:13 22    jurisdiction to the maximum extent possible under the due

11:58:17 23    process clause.    That statute 10 Delaware Code Section

11:58:22 24    3104(c) states in relevant part that personal jurisdiction

11:58:26 25    is proper for either the defendant or its agent one,
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 33 of 40 PageID #: 1648
                                                                              33


11:58:30   1   transacts any business or performs any character of work or

11:58:33   2   service in the state, or section, subsection 4 causes

11:58:37   3   tortious injury in the state or outside of the state by an

11:58:40   4   act or omission outside the state if the person regularly

11:58:44   5   does or solicits business, engages in other persistent

11:58:50   6   course of conduct in the state or derives substantial

11:58:52   7   revenue from services or things used or consumed in the

11:58:55   8   state.

11:58:56   9                Courts in this district have exercised personal

11:58:59 10    jurisdiction under a "dual jurisdiction theory," which is a

11:59:04 11    hybrid of Section (c)(1) and (c)(4), and that's been done

11:59:08 12    where there is a showing of "an intent to serve the Delaware

11:59:11 13    market and that the intent results in the introduction of a

11:59:14 14    product in the market and that plaintiff's cause of action

11:59:16 15    arises from injuries caused by that product."

11:59:19 16                 Due process requires that the defendant has

11:59:23 17    sufficient minimum contacts with the forum state such that

11:59:27 18    the maintenance of the suit does not offend traditional

11:59:30 19    notions of fair play and substantial justice.         The plaintiff

11:59:34 20    bears the burden of establishing minimum context and upon

11:59:37 21    that showing the burden shifts to the defendant to prove

11:59:40 22    that the exercised jurisdiction would be unreasonable.

11:59:43 23                 First, as to Mr. Pichler, he is a resident, or

11:59:48 24    was at the time of the filing, a resident of California.              He

11:59:51 25    submitted a declaration to the Court stating that he had
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 34 of 40 PageID #: 1649
                                                                              34


11:59:53   1   never been to Delaware and that any interaction he has had

11:59:57   2   with the state has been in his capacity as a director of

12:00:01   3   Soto USA.   The Court, however disagrees that the first

12:00:03   4   amended complaint fails to allege jurisdiction for claims

12:00:06   5   against Mr. Pichler.    First, this Court has jurisdiction

12:00:10   6   over Mr. Pichler because the first amended complaint

12:00:13   7   sufficiently alleges that he personally sold and offered for

12:00:16   8   sale shoes infringing Gavrieli's design patent and trade

12:00:20   9   dress right as well as falsely advertising the infringing

12:00:24 10    shoes to the consumers in the United States including in

12:00:26 11    Delaware.

12:00:27 12                 Mr. Pichler is also subject to personal

12:00:31 13    jurisdiction by virtue of this Court's jurisdiction over SM

12:00:36 14    USA under an agency and under an alterego theory.         As to

12:00:40 15    agency, Mr. Pichler controls SM USA and dominates it.          He

12:00:44 16    has authorized the actions that are relevant to this case.

12:00:50 17    SM USA is under his dominion and control.

12:00:53 18                 As to an alterego theory to impute

12:00:56 19    jurisdictional context to Mr. Pichler, Gavrieli need only

12:01:01 20    prove that defendants functioned as a single entity and

12:01:05 21    should be treated as such.     Relative factors in the Third

12:01:09 22    Circuit include some of those that were discussed today,

12:01:12 23    gross undercapitalization, failure to observe corporate

12:01:16 24    formalities, nonpayment of dividends, insolvency of debtor

12:01:24 25    corporation, siphoning of funds from the debtor corporation
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 35 of 40 PageID #: 1650
                                                                              35


12:01:24   1   by the dominant stockholder, nonfunctioning of officers and

12:01:28   2   directors, absent corporate records and whether the

12:01:31   3   corporation is merely a facade for the operations of the

12:01:34   4   dominant shareholder.

12:01:35   5                 Here, Gavrieli alleges facts sufficient to

12:01:38   6   sustain an alterego theory of jurisdiction over Mr. Pichler.

12:01:43   7   It alleges, for example, that Mr. Pichler is the sole owner

12:01:46   8   of SM USA and has installed himself as the director of SM

12:01:52   9   USA.   Mr. Pichler and SM USA use the same address, San

12:01:55 10    Diego, California.    SM USA shares the same employees,

12:02:03 11    directors, officers and employees that essentially is the

12:02:06 12    one person, Mr. Pichler.     Mr. Pichler and SM USA use the

12:02:11 13    same trade name, Soto Massini, disseminate the same product

12:02:16 14    catalogue and advertisements, operate the same social media

12:02:20 15    accounts and promote the same products.

12:02:21 16                  Mr. Pichler failed to register SM USA with the

12:02:26 17    California Secretary of State despite conducting business in

12:02:28 18    California.   Mr. Pichler has according to the first amended

12:02:31 19    complaint personally controlled, directed and/or supervised

12:02:34 20    SM USA's infringing sales and offers for sale and their

12:02:39 21    design, manufacture and/or marketing of the infringing

12:02:42 22    shoes.

12:02:42 23                  In addition, it seems clear that no corporate

12:02:47 24    formalities have been followed.      As stated in defendant's

12:02:51 25    discovery letters, SM USA is one man.       The company has been
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 36 of 40 PageID #: 1651
                                                                              36


12:02:55   1   in existence since 2016, but it has not prepared any

12:03:00   2   corporate records or financial documents and had not filed

12:03:04   3   tax returns.    There is no real board of directors.        It is

12:03:08   4   not registered to do business.

12:03:11   5                  The company and the man, Mr. Pichler, are

12:03:13   6   indistinguishable regarding the issues in this case and

12:03:16   7   Mr. Pichler is subject to jurisdiction by virtue of this

12:03:22   8   Court's jurisdiction over SM (USA) under at least agency and

12:03:25   9   alterego theories.    The motion to dismiss him is therefore

12:03:29 10    denied.

12:03:30 11                   As to SMS Italy, regarding general jurisdiction,

12:03:34 12    SMS Italy is a corporation organized in Italy with a

12:03:39 13    principal place of business in Milan.       It appears that all

12:03:43 14    of SMS Italy's activities are conducted in Italy.         With

12:03:46 15    respect to general jurisdiction in the amended complaint,

12:03:48 16    Gavrieli alleges that SMS Italy regularly and systematically

12:03:54 17    transacted business in its judicial district, yet there are

12:03:57 18    no facts to support that conclusion notwithstanding

12:04:00 19    Gavrieli's burden to show the necessary context with

12:04:02 20    Delaware.

12:04:03 21                   It has not alleged context that are so

12:04:06 22    significant that as to have SMS Italy be essentially at home

12:04:12 23    in this forum.    Specific jurisdiction is also not present

12:04:16 24    because the amended complaint contains some conclusionary

12:04:20 25    allegations that SMS Italy placed infringing products into
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 37 of 40 PageID #: 1652
                                                                              37


12:04:23   1   the stream of commerce, but it does not allege that SMS

12:04:27   2   Italy has put products into the stream of commerce in the

12:04:31   3   United States, has done any advertising in the United States

12:04:32   4   or offered any products for sale in the United States.

12:04:35   5                It does not allege that SMS has any connection

12:04:38   6   to this forum other than through Mr. Pichler and SMS in his

12:04:44   7   ownership of SMS USA.     That does not satisfy the

12:04:48   8   requirements for personal jurisdiction.        And as this Court

12:04:52   9   has previously noted, mere ownership of a subsidiary or

12:04:57 10    having a corporate relationship does not justify the

12:05:01 11    imposition of liability on a parent.       So I'm going to grant

12:05:06 12    defendant's motion with respect to SMS Italy.

12:05:10 13                 With respect to the motion to compel, I do find

12:05:15 14    it disturbing that we are here two months after the fact

12:05:19 15    discovery and there are documents that have not been

12:05:22 16    produced.   I am also troubled that it appears that there

12:05:27 17    have been changing positions on the existence of those

12:05:32 18    documents throughout the course of discovery.         That being

12:05:35 19    said, I am not yet convinced that I am in a position to

12:05:40 20    issue sanctions of the type that are requested by plaintiff.

12:05:43 21                 So what I'm going to do is I'm going to order

12:05:46 22    that the defendant shall produce the documents that are

12:05:50 23    requested within two weeks.      To be clear, I am going to walk

12:05:57 24    through the documents that are requested in the January 30th

12:06:03 25    letter submitted by plaintiffs.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 38 of 40 PageID #: 1653
                                                                              38


12:06:07   1                First, documents showing all sales of the

12:06:10   2   accused products.    I'm going to order that the defendants

12:06:14   3   produce documents showing all sales of the accused products

12:06:18   4   regardless of the channel by which they are sold.         The sales

12:06:22   5   should include worldwide sales as there has been an

12:06:26   6   allegation that the products are imported into the United

12:06:32   7   States, all of the products that are sold are imported first

12:06:35   8   into the United States which would be an act of

12:06:38   9   infringement.

12:06:39 10                 With respect to Section B of the letter,

12:06:44 11    complete bank records and statements for SM USA's bank

12:06:48 12    accounts, I am going to order that those be produced.

12:06:51 13    Having pictures of certain screen shots is not sufficient to

12:06:57 14    satisfy the requirements for the requests in this case.

12:07:00 15                 With respect to C and D, which go to cost

12:07:05 16    summaries for the accused products, I'm going to order that

12:07:08 17    the cost summaries be produced.      I understand that there has

12:07:12 18    been an updated handwritten document of cost summaries, but

12:07:15 19    in addition to that, I am ordering the production of the

12:07:20 20    underlying data for Mr. Pichler and the company that support

12:07:25 21    those numbers so that plaintiff can fairly look at those and

12:07:31 22    determine whether there are any issues.

12:07:33 23                 Whether the underlying documents require

12:07:37 24    production of the invoices I can't tell at this point.          All

12:07:43 25    I'm going to say is to the extent that the underlying data
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 39 of 40 PageID #: 1654
                                                                              39


12:07:47   1   includes invoices, I'll order that those be produced.          If

12:07:50   2   that's not required, then you guys can have a discussion as

12:07:55   3   to the necessity of invoices.

12:07:57   4                E-mails sent to SM USA referencing Gavrieli or

12:08:04   5   Tieks, I'm going to order that a full set of all e-mails

12:08:07   6   from Mr. Pichler and the corporation including the e-mails

12:08:12   7   for the addresses Support@SotoMassini.com, and

12:08:18   8   TPichler@SotoMassini.com be produced to the extent that they

12:08:22   9   reference Gavrieli or Tieks.

12:08:25 10                 And if there are other e-mail addresses for the

12:08:29 11    company or Mr. Pichler that are used for the company, those

12:08:35 12    should also be searched for references to Gavrieli or Tieks.

12:08:43 13                 Now, the documents will be produced in two weeks

12:08:48 14    as defendants requested.     I understand that that may cause

12:08:52 15    some problems with respect to the current expert discovery,

12:08:55 16    and at first blush I will ask the parties to discuss with

12:08:59 17    each other what is required in order to proceed in a way

12:09:07 18    that makes sense going forward given the late production of

12:09:12 19    documents.

12:09:13 20                 With respect to dispositive motions, defendants

12:09:19 21    have indicated they don't intend to file motions for summary

12:09:25 22    judgment but rather would probably file motions in limine

12:09:29 23    pursuant to my scheduling order and I would ask you to

12:09:32 24    follow my provisions, my procedures for motions in limine

12:09:36 25    that are outlined in my draft scheduling order.
    Case 1:18-cv-00462-MN Document 108 Filed 03/04/19 Page 40 of 40 PageID #: 1655
                                                                              40


12:09:41   1                Plaintiff, I will ask you to get back to me by

12:09:45   2   the end of this week as to whether you intend to file

12:09:49   3   motions for summary judgment and I do caution, as I said

12:09:52   4   before, that should those motions be filed, it will likely

12:09:55   5   jeopardize the trial date.

12:09:57   6                And I think with that, we have addressed the

12:10:01   7   issues that we have here today.      Is there anything else that

12:10:04   8   we should discuss?

12:10:12   9                MR. GORMAN:    Nothing from plaintiff, Your Honor.

12:10:15 10                 MR. STAMOULIS:    Your Honor, if I could put a

12:10:16 11    reservation in, if plaintiff decides to go the motion route

12:10:20 12    and ends up kicking trial, at that point we might want to

12:10:24 13    have the opportunity to file a cross motion if we think it

12:10:28 14    will simplify the case.     But again, that wouldn't be our

12:10:32 15    choice, that would be if they decide to go that route and

12:10:35 16    lose the trial date, we want to have the ability if we

12:10:38 17    decide that something else is needed then.

12:10:40 18                 THE COURT:    Well, I understand that you want to

12:10:43 19    put that reservation on the record and that is something

12:10:46 20    that the parties can discuss what makes sense if the

12:10:50 21    plaintiffs decide that they want to file motions for summary

12:10:53 22    judgment.

12:10:53 23                 MR. STAMOULIS:    Thank you, Your Honor.

12:10:54 24                 THE COURT:    Thank you.

12:10:55 25                 (Court recessed at 12:10 p.m.)
